IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHNATHAN PEPPERS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0336

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 6, 2014.

An appeal from the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

Ralph R. Deas, Lake City, for Appellant.

Pamela Jo Bondi, Attorney General; Michael McDermott and Trisha Meggs Pate,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.